347-48, 213 P.3d 476, 489-90 (2009). Tirado's prison term of 16-72 months
                falls within the parameters provided by the relevant statute, NRS
                205.226(2), and the sentence imposed is not so unreasonably
                disproportionate to the gravity of the offense as to shock the conscience,
                see CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979); see
                also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality
                opinion). Further, it is within the district court's discretion to impose
                consecutive sentences.    See NRS 176.035(1). Notably, at the sentencing
                hearing, Tirado asked the district court to impose a consecutive sentence
                pursuant to negotiations; according to defense counsel, the plea deal also
                included Tirado's stipulation to the revocation of his probation in district
                court case no. CR12-1137 and the State's dismissal of an additional
                pending case. We conclude that the district court did not abuse its
                discretion at sentencing, and we
                               ORDER the judgment of conviction AFFIRMED. 2




                                         Hardesty


                po k

                Parraguirre
                           k




                       The fast track statement fails to comply with NRAP 3C(h)(1)
                       2
                because the footnotes are not "in the same size and typeface as the body of
                the brief," NRAP 32(a)(5). Counsel for Tirado is cautioned that the failure
                to comply with the briefing requirements in the future may result in the
                imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc: Hon. Connie J. Steinheimer, District Judge
                     Hardy Law Group
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A